DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,193,665.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the present application are anticipated by claim 1 of US 11,193,665.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (US 2007/0147045).  
Regarding claim 1, Kimura discloses a light apparatus comprising: a housing (at least 5201a; see at least Figure 59); at least one power switch 5204; a first fan 1702 on a first side (see at least Figure 17 which teaches that fans 1702 can be incorporated with the cooling device adjacent pumps 703 and Figure 20 which teaches a plurality of pumps); a second fan 1702 on a second side (see again Fig. 20); a first radiator 1701 coupled to the first fan 1702 (see again Figs. 17 and 20); a second radiator 1701 coupled to the second fan 1702; a plurality of louvers (5606a,5606b) to allow for air flow through the housing 5201a; a cooling system comprising: a cooling fin 203, a first pump 703 and a second pump 703 each having a thermally conductive base plate 4101 (see Figs. 41-42 and para [0279] which teaches base plates 4101 can be positioned between tubes 701a,701b and cooling fin 203) in contact with the cooling fin, a plurality of tubes 701a,701b to allow for water circulation between the first radiator 1701 and the first pump 703a and the second radiator 1701 and the second pump 703b, respectively; and a plurality of first lights 201 having a first size (see para [0038] which teaches sizes of light emitting regions may differ; additionally and alternatively Examiner designates, for example, thirty lights 201 in Figure 4 as “the plurality of first lights”); and a plurality of second lights having a second size (see again para [0038]; additionally and alternatively Examiner designates a smaller number of lights 201, for example twelve lights 201 in Figure 4 as “the plurality of second lights”), wherein the first size of the plurality of first lights is larger than the second size of the plurality of second lights (see at least Figures 1, 4, 17, 20 and 59 and paragraphs [0110]-[0401]).
Regarding claim 2, the apparatus in Kimura comprises at least one power adjuster (see at least para [0347] and [0387]-[0389]; driver circuit for controlling and powering LEDs 201).  
Regarding claim 3, the apparatus in Kimura further comprises a display 101 (see at least Figure 1 and para [0110]).
Regarding claim 4, Kimura discloses a light apparatus comprising: a housing (at least 5201a; see at least Figure 59) comprising a plurality of louvers (5606a,5606b); a circuit board 202 (see at least Fig. 4) and a controller (controller on 5701for controlling a plurality of lights 201; a cooling fin 203 in contact with the circuit board and controller (direct contact with circuit board 202, indirect contact and/or thermal contact with controller on 5701; see Fig. 59 paragraphs [0347] and [0352]); a plurality of pumps 703a,704b (see at least Fig. 20) each having a base plate 4101 in contact with the cooling fin 203, water circulating through each pump to the base plate 4101 (see Figs. 41-42 and para [0279] which teaches base plates 4101 can be positioned between tubes 701a,701b and cooling fin 203) and to a plurality of radiators 1701 (see at least Fig. 17 and para [0167] which teaches that the water can travel through radiators 1701 cooled by fans 1702) via a plurality of tubes 701a,701b; and a plurality of fans 1702 coupled to the plurality of radiators 1701 (see at least Figures 1, 4, 17, 20 and 59 and paragraphs [0110]-[0401]).  
Regarding claim 5, the apparatus in Kimura comprises at least one power adjuster for adjusting the intensity of the plurality of lights 201 (see at least para [0347] and [0387]-[0389]; driver circuit for controlling and powering LEDs 201).  
Regarding claim 6, the plurality of lights in Kimura comprises a single color (the lights comprise a single color in addition to other colors; alternatively Examiner designates a group of red LED’s as the “plurality of lights”; see at least Figure 4 and paragraphs [0038] and [0120]).  
Regarding claim 7, the plurality of lights in Kimura comprises multiple colors (see at least Figure 4 and paragraphs [0038] and [0120]).  
Regarding claim 9, the plurality of first lights 201 in Kimura comprise a plurality of first lights having a first size (see para [0038] which teaches sizes of light emitting regions may differ; additionally and alternatively Examiner designates, for example, thirty lights 201 in Figure 4 as “the plurality of first lights”) and a plurality of second lights having a second size (see again para [0038]; additionally and alternatively Examiner designates a smaller number of lights 201, for example twelve lights 201 in Figure 4 as “the plurality of second lights”), wherein the first size of the plurality of first lights is larger than the second size of the plurality of second lights (at least Figure 4 and paragraph [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2007/0147045).  
Regarding claim 8, Kimura does not specifically teach that the apparatus comprise a timer.  However the use of timers is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the apparatus comprise a timer in order to automatically dim or turn off the plurality of lights 201 (or other powered components) during inactive time periods in order to extend the life of the lights 201 while providing an energy efficient apparatus.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875